Case 2:20-cv-10622-GJS Document 25 Filed 03/10/21 Page 1 of 1 Page ID #:244




   1
   2
   3
   4
   5
   6
   7
   8                             UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
         Brian Whitaker,                           Case No. 2:20‐cv‐10622‐GJS
  11
                   Plaintiff,                      ORDER
  12                                               (granting stipulation for dismissal of
            v.                                     action with prejudice)
  13
         Skyways Hotel, Inc., a California
  14     Limited Liability Company,
  15               Defendants.
  16
  17
  18         Pursuant to the parties Joint Stipulation for Dismissal of Action with
  19   Prejudice, the Court DISMISSES this action with prejudice.
  20
       Dated: March 10, 2021
  21
  22                                     GAIL J. STANDISH
  23                                     UNITED STATES MAGISTRATE JUDGE
  24
  25
  26
  27
  28


                                             1
       ORDER                                              Case No. 2:20‐cv‐10622‐GJS
